By Judge Paul M. Peatross, Jr.
This case comes before die Court on the Motion for Judgment filed by the Rector and Visitors of die University of Virginia against Shirley F. Wise, spouse of Burnett F. Wise, who was treated at the UVA Medical Center in 1990. The Motion for Judgment claims hospital charges incurred in the sum of $124,034.27 for which Ms. Wise as spouse of Burnett F. Wise is liable pursuant to Code § 8.01-220.2 of the Code. Ms. Wise has filed a motion to dismiss the claim on the basis that the applicable statute of limitations has run, which Shirley Wise claims is three years for suits on implied contracts or open accounts.

Discussion of Law

I. Running ofthe Statute of Limitations
Section 8.01-230 of the Virginia Code stipulates that "in every action for which a limitation period is prescribed, the right of action shall be deemed to accrue and die prescribed limitation period shall begin to run from the date... when the breach of contract occurs.” Further, the Supreme Court of Virginia has stated that “it is well settled in our jurisdiction that the statute of limitations begins to run from the time the account is due.” Columbia Heights, Inc. v. Griffith-Consumers Co., 205 Va. 43, 47 (1964); see also, Caudill v. Wise Rambler, 210 Va. 11, 13 (1969); Quackenbush v. Isley, Exec., 154 Va. 407, 413 (1930).
*399Although fee record in this case contains some discrepancy regarding fee exact date when fee care provided to Mr. Wise by fee UVA Medical Center ended (i.e., fee plaintiffs motion for judgment states care ended on November 17,1990, but its affidavit states care ended on November 12,1990), it is clear feat care ended and payment became due at some point in November, 1990. When no payment was forthcoming, fee plaintiffs right of action arose and fee relevant statute of limitations began to run.
H. The Commonwealth i Exemption from the Statute of Limitations
Section 8.01-231 of fee Virginia Code mandates feat “no statute of limitations which shall not in express terms apply to fee Commonwealth shall be deemed a bar to any proceeding by or on behalf of fee Commonwealth. This element of sovereign immunity does not merely protect fee Commonwealth alone, it also extends to state agencies. Burns v. Stafford County, 227 Va. 354, 357 (1984); Delon Hampton & Assocs. v. WMATA, 943 F.2d 355, 359-60 (4th Cir. 1991).
In James v. Jane, 221 Va. 43 (1980), fee Supreme Court of Virginia regarded fee UVA Medical Center as a part of fee University and declared feat "fee University of Virginia is controlled by fee Rector and fee Visitors of fee University of Virginia, a public corporation created for feat purpose .... No one questions fee feet feat this agency of fee Commonwealth of Virginia is entitled to fee protection of fee immunity of fee state.” Therefore, claims of fee UVA Medical Center ore not barred by fee statute of limitations.
The defendant has argued feat, in fee wake of recent statutes intended to give fee UVA Medical Center greater autonomy, it can no longer be properly classified as an agency of fee Commonwealth and feus should not be exempted from fee statute of limitations. However, fee two statutes relied upon by fee defendant, §§23-77.3 and 23-77.4, were not enacted until 1994 and 1996, respectively. At fee time fee plaintiffs right of action arose in 1990, fee UVA Medical Center was clearly an agency of fee Commonwealth. The statute of limitations, or lack thereof, was triggered at feat time. Even if fee defendant’s argument feat fee UVA Medical Center is no longer an agency of fee Commonwealth is accepted, it has no bearing on this matter because at fee time the right of action arose, there was no applicable statute of limitations. The defendant is seeking to have fee Court hold feat §§ 23-77.3 and 23-77.4 were intended by fee General Assembly to retroactively strip fee UVA Medical Cento: of its immunity from fee statute of limitations, even though neither provision makes any mention of statutes of limitations.

*400
Conclusion

At the time the plaintiffs right of action accrued in 1990, the plaintiff was irrefutably an agency of tire Commonwealth. As such, it was immune from the effects of the statute of limitations. Statutory provisions which were enacted several years after the right of action accrued and which make no mention pf the statute of limitations should not be read to retroactively strip tire UVA Medical Center of its immunity under § 8.01-230.
The Motion to Dismiss the claim on die basis of the statute of limitations is denied.